Dibell, J.
(dissenting in part.)
I dissent in part.
I concur in the view that a voluntary payment of the first half of the taxes prior to June 1, does not preclude a defense of overvaluation upon the application for judgment to enforce the second half. The statute, G. S. 1913, §§ 2092-2095, 2103-2105, 2108, authorizes the postponement of the payment of one-half of the taxes to the last day *262of October, if tbe first half is paid by June 1; and it contemplates that the tax proceeding against the land, commenced by filing the delinquent list, shall be for the one-half of the taxes remaining unpaid, and that the landowner may defend against it.
I do not concur in the view that the property owner may contest the validity of the one-half which he has paid, or the valuation upon which it is based, in a proceeding to enforce the second half, and thus in effect get a refundment. The payment is voluntary. It is the consistent holding of this court, based upon convenient and sound policy, that the property owner cannot enjoin a tax, or pay under protest and recover it, though it is unconstitutional and therefore invalid and legally unjust. Falvey v. Board, 76 Minn. 257, 76 N. W. 302; Gould v. Board, 76 Minn. 379, 79 N. W. 303, 530; Wall v. Bergen, 152 Minn. 106, 188 N. W. 159; Braddock Iron Mining Co. v. Erskine, 155 Minn. 70, 192 N. W. 193. He must make his defense in the- tax proceeding. There may be an exceptional case of coercion or duress or of drastic provisions for enforcement justifying a. different remedy. State v. Nelson, 41 Minn. 25, 42 N. W. 548, 4 L. R. A. 300; Fairley v. City of Duluth, 150 Minn. 374, 185 N. W. 390.
The right to pay the one-half without penalty at a later day, if one-half is paid by June 1, is the result of legislative grace. In speaking of this Judge Haupt, trying the case, said:
“The proviso was legislative incorporation to aid taxpayers, particularly wheat-growing farmers of the state. The objectors, in the exercise of good business judgment, availed themselves of this proviso. Does the state, by extending five months grace, forfeit any of its rights? It seems that the contrary conclusion should be reached. Had the whole tax been paid, not a dollar could have been recalled because of the inflexible rule that taxes once paid cannot be recovered. Objectors concede that to be the rule in a direct action, but claim that by filing an answer in this proceeding they can, indirectly, effect that result; that is, they can have an alleged overpayment on the first half credited on the second half of the tax, and to that extent deplete the county funds.”
*263Tbe filing of tbe delinquent list with tbe clerk is tbe commencement of an action against the land to enforce tbe taxes and penalties “therein appearing against it.” (Section 2094.) All tbe taxes that appear against tbe land are “unpaid taxes” (section 2092), or such as “remain unpaid” (section 2093), and judgment is entered for such amount (section 2105). Tbe action commenced by tbe filing of tbe delinquent list is against tbe land for tbe recovery of tbe second-half of tbe taxes. Tbe first half has been paid and distributed, and legally is a closed incident of tbe tax proceeding. I do not agree that in tbe proceeding to enforce tbe second half tbe landowner, showing an excessive valuation entitling him to a reduction, may have a like reduction as to tbe first half, thus in effect getting a re-fundment by a credit on tbe second one-balf because of overvaluation upon tbe first half which be voluntarily paid.
I concur in tbe reversal upon tbe ground that tbe bolding of tbe trial court prevented tbe defense of overvaluation to tbe application for judgment against tbe land for tbe second half of tbe taxes.